Citation Nr: 0301359	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-06 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to nicotine dependence.  


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to 
October 1977.  Thereafter, he served as a reserve member 
of the Army National Guard until May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of 
a Regional Office of the Department of Veterans Affairs, 
which denied the veteran's service connection claim for a 
cardiovascular disability.  He responded with a timely 
Notice of Disagreement, initiating this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran did not manifest a cardiovascular disease 
during active military service, or within a year from 
separation of service.  

3.  The veteran did not develop nicotine dependence during 
active military service.  

4.  The veteran's cardiovascular disease is not due to 
nicotine dependence during service.


CONCLUSION OF LAW

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to nicotine dependence, 
is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The 
law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  There are also new 
notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider 
the claim on appeal in light of the above-noted change in 
the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the February 1998 Statement of the Case, the 
various Supplemental Statements of the Case, and August 
2001 RO letters to the veteran and his representative 
notifying them of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at a local VA medical center, and 
these records have been obtained by the RO.  He also 
reported receiving private medical treatment for his 
cardiovascular disability, and these records have also 
been obtained.  The veteran has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  

The new law also instructs that the VA shall make 
reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim, and provide 
a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  A VA examination is deemed necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-
connected disability.

38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  
In the present case, because the veteran has not presented 
evidence of an in-service cardiovascular disease or 
injury, he need not be examined by the VA at this time.  
His claim has otherwise been fully developed, and is now 
ready for Board review.  

The veteran seeks service connection for a cardiovascular 
disability, claimed as secondary to nicotine dependence.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2002).  Service 
connection may also be awarded for certain disabilities, 
such as arteriosclerosis and myocarditis, which manifest 
to a compensable degree within a statutorily-prescribed 
period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002).  

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use 
in the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the 
veteran filed his claim in 1997, and therefore he may be 
entitled to service connection for current disability that 
resulted from in-service tobacco use.  To warrant such 
service connection, the veteran must show that his 
cardiovascular disease is related to tobacco use during 
service.  Further, if a veteran can show current 
disability from tobacco use after his separation from 
service, he may show that he became dependent on nicotine 
from tobacco use during service to permit consideration of 
the effects of his tobacco use both during and after his 
military service.

In the present claim, the veteran has submitted 
uncontroverted evidence from competent medical 
professionals verifying a current cardiovascular 
disability.  A November 1996 clinical notation from Dr. 
G.L.T., M.D., contains a diagnosis of atherosclerotic 
coronary artery disease, verified by EKG examination.  
Based on this evidence, the Board concedes that the 
veteran has a current cardiovascular disability, and will 
consider whether this disability was incurred during 
active military service, or within the presumptive period 
thereafter, or whether this disability is due to or the 
result of nicotine dependence which was itself incurred 
during active military service.  

The veteran has alleged that he began smoking cigarettes 
during service, and became nicotine dependent at that 
time.  However, an August 1981 clinical notation from The 
Carney Hospital, a private facility, describes him as 
negative for tobacco use at that time.  Likewise, an April 
1994 private medical treatment report shows that the 
veteran had smoked one pack of cigarettes per day for the 
previous 8 years, indicating that the veteran began 
smoking in approximately 1986.  The veteran has otherwise 
failed to present any evidence verifying that he began 
smoking during service, or became nicotine dependent at 
that time.  While his own assertions have been noted, they 
cannot be accepted by the Board as credible, given the 
above-noted medical evidence suggesting he did not begin 
smoking until 1986, several years after his 1977 service 
separation.  

Likewise, the medical evidence does not suggest the 
veteran developed a cardiovascular disability during 
service or within the one-year presumptive period 
beginning at the time of his separation.  The first 
medical indication of a cardiovascular disability was in 
approximately 1996, many years after the veteran's 1977 
service from separation.  Even assuming the veteran had 
any periods of active duty for training while serving in 
the Army National Guard from 1977 to 1983, no evidence has 
been presented that he developed a cardiovascular 
disability or nicotine dependence during and such time 
period.  The veteran himself has alleged that his current 
cardiovascular disability began during service but, as a 
layperson, his opinions regarding medical etiology and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a 
cardiovascular disability, claimed as secondary to 
nicotine dependence.  The medical evidence does not 
demonstrate that the veteran's cardiovascular disability 
is related to his smoking of tobacco during his active 
military service or that he became addicted to nicotine 
during his active service.  Consequently, his entire 
smoking history, both during and after military service, 
may not be used as a basis upon which to grant service 
connection, and the preponderance of the evidence is 
against a finding that cardiovascular disease is causally 
related to service or to any incident of service.  Because 
the preponderance of the evidence is against the claim, 
the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to nicotine dependence, 
is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

